OPINION — AG —  UNLESS THE EMPLOYEE CONCERNED IS EMPLOYED AT THE TIME OF HIS APPLICATION FOR MEMBERSHIP IN THE RETIREMENT AND PENSION PLAN AS A UNIFORMED MEMBER OF THE OKLAHOMA HIGHWAY PATROL, OR AS A DRIVER'S LICENSE EXAMINER OR RADIO OPERATOR IN THE DEPARTMENT'S COMMUNICATION DIVISION, HE WOULD NOT BE ELIGIBLE TO PARTICIPATE IN THE SAID RETIREMENT AND PENSION PLAN EVEN THOUGH HE PERFORMS DUTIES WHICH ARE PERFORMED BY THOSE IN A DIVISION OF THE DEPARTMENT ENUMERATED IN  47 O.S. 1961 2-302 [47-2-302]. (FINIS STEWART)